Case 19-01069-JMM        Doc 297    Filed 10/30/20 Entered 10/30/20 09:00:28             Desc Main
                                   Document     Page 1 of 4



     Holly Roark, ISB No. 7143
     ROARK LAW OFFICES
     950 Bannock St. Ste. 1100
     Boise, ID 83702
     Telephone: (208) 536-3638
     Facsimile: (310) 553-2601
     Email: holly@roarklawboise.com

     Counsel for Debtors-in-Possession

                          UNITED STATES BANKRUPTCY COURT

                                 DISTRICT OF IDAHO – BOISE

     In Re:                                       Case No. 19-01069-JMM

     WILLIAM E. DEMPSEY, II, and                 Chapter 11
     AMY D. DEMPSEY,

     Debtors and Debtors in Possession.




   EX PARTE MOTION FOR ORDER SHORTENING TIME TO HEAR DEBTORS-IN-
   POSSESSION’S MOTION TO QUASH SUBPOENA TO APPEAR AND TESTIFY AT
  HEARING OR TRIAL IN A BANKRUPTCY CASE SERVED ON APPRAISER JODY L.
                  GRAHAM BY BRUNOBUILT, INC. (DOCKET NO. 296)

      Come now the Debtors-in-Possession in the above-described Chapter 11 bankruptcy case,

William E. Dempsey, II and Amy D. Dempsey (the “DIP”), and hereby move this Court, Ex

parte, for an Order Shortening time for a hearing on Debtors-in-Possession’s Motion to Quash

Subpoena to Appear and Testify at Hearing or Trial in a Bankruptcy Case Served on Appraiser

Jody L. Graham By BrunoBuilt, Inc. (Docket No. 296.)

      The grounds for shortening time are as follows:

      1.      A hearing on the Debtors’ Second Amended Disclosure Statement is set for

Wednesday, November 4, 2020, at 9:30.

      2.      After consulting with the Court’s Clerk, the DIP requests that the hearing on the




                                                 1
Case 19-01069-JMM           Doc 297    Filed 10/30/20 Entered 10/30/20 09:00:28               Desc Main
                                      Document     Page 2 of 4



DIP’s Motion be scheduled for Tuesday, November 3, 2020, at 10:00 a.m.

          3.   Unbeknownst to the DIP or its counsel, on or about October 7, 2020, BrunoBuilt

served a Subpoena to Appear and Testify at Hearing or Trial in a Bankruptcy Case on the Estate’s

Appraiser, Jody L. Graham in connection with the November 4, 2020, Disclosure Statement

hearing (the “Subpoena”).

          4.   Ms. Graham did not contact counsel for the Estate, Holly Roark, to inform her of

the Subpoena because she erroneously assumed that the subpoena had come from Ms. Roark’s

office.

          5.   Ms. Roark only learned of the subpoena on Thursday, October 29, 2020, after

contacting Ms. Graham. The reason Ms. Roark contacted Ms. Graham is because BrunoBuilt filed

its Witness List on the evening of October 28, 2020, including Ms. Graham as a Witness. (Docket

No. 289).

          6.   Ms. Roark wondered how it was that Ms. Graham would be compelled to appear at

the hearing without a subpoena. After speaking with Ms. Graham on October 29, 2020, she

learned that a subpoena had been served on Ms. Graham on or about October 7, 2020.

          7.   It is important that this matter be heard prior to the Disclosure Hearing on

November 4, 2020, because the DIP contends that any testimony that BrunoBuilt intends to elicit

from Ms. Graham at the Disclosure Hearing is not relevant to the Adequacy of the Disclosure

Statement and that BrunoBuilt is attempting to improperly try on the merits its adversary case

against ICCU during the Disclosure Hearing. It is important that a disposition on the DIP’s

Motion be made prior to the Disclosure Hearing in order to avoid harassment of the Estate’s

appraiser, abuse of the discovery process, and a violation of the due process rights of ICCU and

the Debtors.

          8.   The DIP does not believe that any party will be prejudiced by the shortened notice

of the hearing on the Motion. Given the history of the parties, BrunoBuilt should have anticipated

that the DIP would object to it putting on evidence at the Disclosure Hearing with respect to the




                                                  2
Case 19-01069-JMM          Doc 297    Filed 10/30/20 Entered 10/30/20 09:00:28            Desc Main
                                     Document     Page 3 of 4



substantive issues in BrunoBuilt’s Adversary Case. BrunoBuilt should have served the DIP’s

counsel with notice of the subpoena in order to avoid a hearing on short notice. Moreover,

BrunoBuilt and his counsel are well aware that at the initial hearing on the Disclosure Statement

on September 3, 2020, although the parties voluntarily vacated the hearing before the Court took

the bench, (1) counsel for the DIP objected to the introduction of the same evidentiary matters

that Mr. Faucher is attempting to bring into this Disclosure Hearing, and moreover, (2) Counsel

were informed at that hearing that the Court would not be hearing evidence at the Disclosure

Hearing. Accordingly, BrunoBuilt could have reasonably avoided this shortened notice hearing by

simply not hiding the ball and by providing even an informal notice to the DIP’s counsel,

knowing that the DIP would be objecting to the subpoena of the Estate’s Appraiser for the

Disclosure Hearing.

       9.      Shortening time in this manner will provide four (4) calendar days’ notice of the

Hearing to interested parties.

       10.     The meet and confer requirement under Local Rule 7037.1 has been met as set

forth in the Motion.

       For the foregoing reasons the DIP requests that this ex parte Motion be granted and that

the hearing on Debtors-in-Possession’s Motion to Quash Subpoena to Appear and Testify at

Hearing or Trial in a Bankruptcy Case Served on Appraiser Jody L. Graham By BrunoBuilt, Inc.

creditor BrunoBuilt, Inc.’s Motion be set for a telephonic hearing on 10:00 a.m. November 3,

2020, in Boise, Idaho.



DATED:         October 30, 2020                             Roark Law Offices



                                                      /s/Holly Roark
                                                      ___________________________________
                                                      HOLLY ROARK,
                                                      Counsel for Debtor/Debtor-in-Possession




                                                  3
Case 19-01069-JMM        Doc 297     Filed 10/30/20 Entered 10/30/20 09:00:28         Desc Main
                                    Document     Page 4 of 4



                                  CERTIFICATE OF SERVICE


        I HEREBY CERTIFY that ON October 30, 2020, I filed the forgoing document
electronically through the CM/ECF system, which caused the following parties or counsel to be
served by electronic means, as more fully reflected on the Notice of Electronic Filing:

Holly Roark on behalf of Debtors-in-Possession holly@roarklawboise.com,
courtnotices@roarklawoffices.com

Robert A Faucher on behalf of Creditor BrunoBuilt, Inc.
rfaucher@hollandhart.com, boiseintaketeam@hollandhart.com;spturner@hollandhart.com
Philip John Griffin on behalf of Creditor BrunoBuilt, Inc.
PJGriffin@hollandhart.com, boiseintaketeam@hollandhart.com;njhammond@hollandhart.com

Jesse A.P. Baker on behalf of Creditor Bank of
America (NC) ecfidb@aldridgepite.com,
JPB@ecf.courtdrive.com

Lesley Bohleber on behalf of Creditor Bank of
America, N.A. ecfidb@aldridgepite.com,
llueke@ecf.courtdrive.com

Trevor L Hart on behalf of Creditor Washington Trust Bank
tlh@perrylawpc.com, jks@perrylawpc.com;mbp@perrylawpc.com;taw@perrylawpc.com
Scott B Muir on behalf of Interested Party CITY OF BOISE
BoiseCityAttorney@cityofboise.org

Brett R Cahoon on behalf of U.S. Trustee US
Trustee ustp.region18.bs.ecf@usdoj.gov


     AND I FURTHER CERTIFY that on such date I served the foregoing on the following non
CM/ECF Registered Participants in the manner indicated:

       Via first class mail, postage prepaid addressed as follows:

N/A

/s/ Holly Roark
________________________
Holly Roark




                                                 4
